UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (MARK ONE) / X /QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 3, 2010. OR //TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-14225 HNI Corporation (Exact name of registrant as specified in its charter) Iowa (State or other jurisdiction of incorporation or organization) 42-0617510 (I.R.S. Employer Identification Number) P. O. Box 1109, 408 East Second Street Muscatine, Iowa 52761-0071 (Address of principal executive offices) 52761-0071 (Zip Code) Registrant's telephone number, including area code: 563/272-7400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES XNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter prior that the registrant was required to submit and post such files).YESNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES NOX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Class Common Shares, $1 Par Value Outstanding at April 3, 2010 HNI Corporation and SUBSIDIARIES INDEX PART I.FINANCIAL INFORMATION Page Item 1.Financial Statements Condensed Consolidated Balance Sheets April 3, 2010, and January 2, 2010 3 Condensed Consolidated Statements of Income Three Months Ended April 3, 2010, and April 4, 2009 5 Condensed Consolidated Statements of Cash Flows Three Months Ended April 3, 2010, and April 4, 2009 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management's Discussion and Analysis ofFinancial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4.Controls and Procedures 23 PART II.OTHER INFORMATION Item 1.Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.Defaults Upon Senior Securities - None - Item 5.Other Information – None - Item 6.Exhibits 25 SIGNATURES 26 EXHIBIT INDEX 27 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Apr. 3, (Unaudited) Jan. 2, ASSETS (In thousands) CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Receivables Inventories (Note C) Deferred income taxes Prepaid expenses and other current assets Total Current Assets PROPERTY, PLANT, AND EQUIPMENT, at cost Land and land improvements Buildings Machinery and equipment Construction in progress Less accumulated depreciation Net Property, Plant, and Equipment GOODWILL OTHER ASSETS Total Assets $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Apr. 3, (Unaudited) Jan. 2, LIABILITIES ANDEQUITY (In thousands, except share and per share value data) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Note payable and current maturities of long-termdebt and capital lease obligations 39 Current maturities of other long-term obligations Total Current Liabilities LONG-TERM DEBT CAPITAL LEASE OBLIGATIONS - - OTHER LONG-TERM LIABILITIES DEFERRED INCOME TAXES EQUITY HNI Corporation shareholders' equity: Capital Stock: Preferred, $1 par value, authorized 2,000,000shares, no shares outstanding - - Common, $1 par value, authorized200,000,000 shares, outstanding - April 3, 2010 – 45,217,413 shares; January 2, 2010 – 45,093,504 shares Additional paid-in capital Retained earnings Accumulated other comprehensive income ) ) Total HNI Corporation shareholders' equity Noncontrolling interest TotalEquity Total Liabilities andEquity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 4 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Apr. 3, Apr. 4, (As Adjusted) (In thousands, except share and per share data) Net sales $ $ Cost of sales Gross profit Selling and administrative expenses Restructuring and impairment Operating income (loss) ) ) Interest income 88 Interest expense Earnings (loss) before income taxes ) ) Income taxes ) ) Income (loss) from continuing operations, less applicable income taxes ) ) Discontinued operations, less applicable income taxes ) ) Net income (loss) ) ) Less: Net income attributable to the noncontrolling interest ) ) Net income (loss) attributable to HNI Corporation $ ) $ ) Income (loss) from continuing operations attributable to HNI Corporation per common share – basic $ ) $ ) Discontinued operations attributable to HNI Corporation per common share – basic $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – basic $ ) $ ) Average number of common shares outstanding – basic Income (loss) from continuing operations attributable to HNI Corporation per common share – diluted $ ) $ ) Discontinued operations attributable to HNI Corporation per common share – diluted $ ) $ ) Net income (loss) attributable to HNI Corporation per common share – diluted $ ) $ ) Average number of common shares outstanding – diluted Cash dividends per common share $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 5 HNI Corporation and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended Apr. 3, 2010 Apr. 4, 2009 (In thousands) Net Cash Flows From (To) Operating Activities: Net income (loss) $ ) $ ) Noncash items included in net income: Depreciation and amortization Other postretirement and post employmentbenefits Stock-based compensation Deferred income taxes ) (Gain)/Loss on sale, retirement and impairment oflong-lived assets and intangibles Stock issued to retirement plan Other – net ) ) Net increase (decrease) in operatingassets and liabilities ) ) Increase (decrease) in other liabilities ) ) Net cash flows from (to) operating activities ) Net Cash Flows From (To) Investing Activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment Capitalized software ) ) Purchase of long-term investments ) ) Sales or maturities of long-term investments Other – net - Net cash flows from (to) investing activities ) ) Net Cash Flows From (To) Financing Activities: Proceeds from sales of HNI Corporationcommon stock - Purchase of HNI Corporation common stock ) - Proceeds from long-term debt - Payments of note and long-term debt and otherfinancing ) ) Dividends paid ) ) Net cash flows from (to) financing activities ) ) Net increase (decrease) in cash andcash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 6 HNI Corporation and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) April 3, 2010 Note A.Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.The January 2, 2010 consolidated balance sheet included in this Form 10-Q was derived from audited financial statements but does not include all disclosures required by generally accepted accounting principles.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three-month period ended April 3, 2010 are not necessarily indicative of the results that may be expected for the fiscal year ending January 1, 2011.For further information, refer to the consolidated financial statements and accompanying notes included in HNI Corporation's (the "Corporation") Annual Report on Form 10-K for the fiscal year ended January 2, 2010. Note B. Stock-Based Compensation The Corporation measures stock-based compensation expense at grant date, based on the fair value of the award and recognizes expense over the employee requisite service period.For the three months ended April 3, 2010, and April 4, 2009, the Corporation recognized $1.5 million and $0.7 million, respectively, of stock-based compensation expense for the cost of stock options and time-based restricted stock units issued under the HNI Corporation 2007 Stock-Based Compensation Plan and shares issued under the HNI Corporation 2002 Members' Stock Purchase Plan. At April 3, 2010, there was $13.8 million of unrecognized compensation cost related to nonvested stock-based compensation awards, which the Corporation expects to recognize over a weighted-average remaining requisite service period of 1.5 years. Note C.Inventories The Corporation values its inventory at the lower of cost or market with approximately 80% valued by the last-in, first-out ("LIFO") method. (In thousands) Apr. 3, 2010 (Unaudited) Jan. 2, 2010 Finished products $ $ Materials and work in process LIFO allowance ) ) $ $ 7 Note D.Comprehensive Income and Shareholders' Equity The following table reconciles net income to comprehensive income attributable to HNI Corporation: Three Months Ended (In thousands) Apr. 3, Apr. 4, Net income (loss) $ ) $ ) Other comprehensive income, net of income tax as applicable: Foreign currency translation adjustments (4 ) ) Change in unrealized gains (losses) on marketable securities - ) Change in pension and postretirement liability 79 79 Change in derivative financial instruments ) Comprehensive income (loss) $ ) $ ) Comprehensive (income) attributable to noncontrolling interest ) ) Comprehensive income (loss) attributable to HNI Corporation $ ) $ ) The following table summarizes the components of accumulated other comprehensive loss and the changes in accumulated other comprehensive loss, net of tax as applicable for the three months ended April 3, 2010: (in thousands) Foreign Currency Translation Adjustment Pension Postretirement Liability Derivative Financial Instruments Accumulated Other Comprehensive Loss Balance at January 2, 2010 $ $ ) $ ) $ ) Year-to date change (4 ) 79 Balance at April 3, 2010 $ $ ) $ ) $ ) During the three months ended April 3, 2010, the Corporation repurchased 135,000 shares of its common stock at a cost of approximately $3.3 million.As of April 3, 2010, $160.3 million of the Corporation's Board of Directors' current repurchase authorization remained unspent. 8 Note E.Earnings Per Share The following table reconciles the numerators and denominators used in the calculation of basic and diluted earnings per share ("EPS"): Three Months Ended (In thousands, except per share data) Apr. 3, Apr. 4, Numerators: Numerator for both basic and diluted EPS attributable to Parent Company net income (loss) $ ) $ ) Denominators: Denominator for basic EPS weighted-average common shares outstanding Potentially dilutive shares from stock-based compensation plans - - Denominator for diluted EPS Earnings per share – basic $ ) $ ) Earnings per share – diluted $ ) $ ) None of the outstanding stock options or restricted stock units were included in the computation of diluted EPS at April 3, 2010 and April 4, 2009, as all would be anti-dilutive due to the current period loss. Note F.Restructuring Reserve and Plant Closures As a result of challenging market conditions and the Corporation's ongoing business simplification and cost reduction strategies, management made the decision to close an office furniture manufacturing facility located in Salisbury, North Carolina and consolidate production into existing office furniture manufacturing facilities.In connection with the closure of the Salisbury location, the Corporation recorded $1.6 million of charges during the quarter ended April 3, 2010 which included $1.3 million of severance costs for approximately 125 members and $0.3 million of accelerated depreciation recorded in cost of sales.The closure and consolidation will be substantially completed by the end of 2010.In connection with other office furniture plant closures announced in 2009, the Corporation recorded $0.7 million of charges during the quarter ended April 3, 2010 which included $0.3 million of accelerated depreciation recorded in cost of sales and $0.4 million of other costs which were recorded as restructuring costs. The Corporation's hearth products segment recorded $0.1 million of restructuring costs in the first quarter related to the consolidation of production and shutdown of distribution centers announced in 2009. The following is a summary of changes in restructuring accruals during the three months ended April 3, 2010.This summary does not include accelerated depreciation as this item was not accounted for through the restructuring accrual on the Condensed Consolidated Balance Sheets but is included as a component of "Restructuring and Impairment" in the Condensed Consolidated Statements of Income. 9 (In thousands) Severance Facility Exit Costs & Other Total Balance as of January 2, 2010 $ $ $ Restructuring charges Cash payments ) ) ) Balance as of April 3, 2010 $ $ $ Note G.Discontinued Operations During the quarter ended April 3, 2010, the Corporation committed to a plan to sell a small non-core business of its office furniture segment.The Corporation also sold a small non-core component of its hearth product segment during the first quarter.Revenues and expenses associated with these business operations are presented as discontinued operations for all periods presented. During the quarter ended April 3, 2010, the Corporation recorded a pre-tax charge of approximately $1.0 million to reduce the assets of the office furniture business to fair market value.The charge was principally due to the write-down of intangibles not deductible for tax purposes.A pre-tax loss of $0.4 million was recorded at the time of sale of the hearth products component referred to above. Summarized financial information for discounted operations is as follows: Three Months Ended (in thousands) Apr. 3, 2010 Apr. 4, 2009 Discontinued operations: Operating loss before tax $ ) $ ) Benefit for income tax ) ) Net loss from discontinuedoperations, net of income tax ) ) Impairment loss and loss on sale ofdiscontinued operations: Impairment loss and loss on sale ofdiscontinued operations before tax ) - Benefit for income tax ) - Net impairment loss and loss on saleof discontinued operations ) - Loss from discontinued operations, net of income tax benefit $ ) $ ) 10 Assets to be disposed of as of April 3, 2010 are recorded as follows: (in thousands) Apr. 3, 2010 Prepaid Expenses and Other Current Assets Receivables $ Prepaid expenses Other Assets Property and equipment Intangible assets Accounts Payable and Accrued Expenses Accounts Payable Accrued Expenses Total net assets held for sale $ Note H. Goodwill and Other Intangible Assets The table below summarizes amortizable definite-lived intangible assets as of April 3, 2010 and January 2, 2010, which are reflected in the "Other Assets" line item in the Corporation's Condensed Consolidated Balance Sheets: (In thousands) Apr. 3, 2010 Jan. 2, 2010 Patents $ $ Customer relationships and other Less:accumulated amortization $ $ Aggregate amortization expense for the three months ended April 3, 2010 and April 4, 2009 was $3.0 million and $2.3 million, respectively.Based on the current amount of intangible assets subject to amortization, the estimated amortization expense for each of the following five fiscal years is as follows: (In millions) Amortization Expense $ As events such as potential acquisitions, dispositions or impairments occur in the future, these amounts may change. The Corporation also owns trademarks and trade names with a net carrying amount of $41.0 million.The trademarks are deemed to have indefinite useful lives because they are expected to generate cash flows indefinitely. 11 The changes in the carrying amount of goodwill since January 2, 2010, are as follows by reporting segment: (In thousands) Office Furniture Hearth Products Total Balance as of January 2, 2010 Goodwill $ $ $ Accumulated impairment losses ) - ) Goodwill acquired during the quarter - - - Impairment losses - - - Goodwill related to the sale of business units - ) ) Balance as of April 3, 2010 Goodwill Accumulated impairment losses ) - ) $ $ $ The Corporation evaluates its goodwill for impairment on an annual basis during the fourth quarter, or whenever indicators of impairment exist.The Corporation estimates the fair value of its reporting units using various valuation techniques, with the primary technique being a discounted cash flow method.This method employs assumptions that are market participant based.The decrease in the hearth products segment related to the sale of a non-core component during the quarter. Note I.Product Warranties The Corporation issues certain warranty policies on its office furniture and hearth products that provide for repair or replacement of any covered product or component that fails during normal use because of a defect in design or workmanship. A warranty reserve is determined by recording a specific reserve for known warranty issues and an additional reserve for unknown claims that are expected to be incurred based on historical claims experience.Actual claims incurred could differ from the original estimates, requiring adjustments to the reserve.Activity associated with warranty obligations was as follows during the periods noted: Three Months Ended (In thousands) Apr. 3, 2010 Apr. 4, 2009 Balance at beginning of period $ $ Accruals for warranties issued during period Adjustments related to pre-existing warranties ) Settlements made during the period ) ) Balance at end of period $ $ 12 Note J.Postretirement Health Care The following table sets forth the components of net periodic benefit cost included in the Corporation's income statement for: Three Months Ended (In thousands) Apr. 3, 2010 Apr. 4, 2009 Service cost $
